Title: The Final Hearing before the Privy Council Committee for Plantation Affairs on the Petition from the Massachusetts House of Representatives for the Removal of Hutchinson and Oliver, 29 January 1774
From: Wedderburn, Alexander,Privy Council Committee
To: 


The scene at the Cockpit on January 29, 1774, was the one great public humiliation of Franklin’s life. The preliminary hearing on January 11, described above, on the petition from Massachusetts had set the stage; both sides had then agreed to appear with counsel on the 29th. Israel Mauduit, acting for Hutchinson, again had the services of Solicitor General Wedderburn. The question at issue did not require lawyers, Franklin had objected at the first hearing, and he was still reluctant to employ any. But in the end he deferred to Bollan and engaged two, in addition to Arthur Lee. One of the most eminent barristers in London, John Dunning, headed these counsel. They decided not to document from the Hutchinson letters the charges in the petition, but to confine themselves to the political argument advanced by the petitioners, that removing the Governor and Lieutenant Governor would best serve the King’s interests. Franklin and his lawyers, in short, tried only to establish that the two officials were unpopular.
As word of the coming event spread, Londoners pricked up their ears. Franklin had been in the limelight since Christmas, when his avowal of responsibility for obtaining the Hutchinson letters had touched off, he said, a campaign against him in the press. His constituents’ petition would be rejected; that was a foregone conclusion. The question that intrigued the public was how the government would handle the matter.
Two separate developments converged by late January to determine the answer. One was the chain of events that had begun with the purloining of Hutchinson’s and Oliver’s letters and culminated in the petition for their removal; the other was the excitement in Boston that had produced the Tea Party, news of which reached London on January 20. Franklin’s constituents had done more than enough to rouse ministerial wrath, and it was to be vented upon their agent.
When the day arrived the Cockpit was packed. In the chair was Earl Gower, the Lord President; thirty-four other Privy Councilors attended, including Lord North, and Franklin’s only friend among them was Le Despencer. Dartmouth, who had seemed so intent on conciliation, was there to watch a major step in its demise; so was Lord Hillsborough. Members of the public tried to crowd in. Among those who succeeded were young Jeremy Bentham, Joseph Priestley (who had come with small hope of admission, but encountered Edmund Burke and entered under his wing), Edward Bancroft, and General Thomas Gage; all left some record of what went on. Franklin was almost as much the center of attention—though of a quite different kind—as on that other famous occasion in 1766, when he had been examined before the House of Commons about the Stamp Act.
The scene at the Cockpit, unlike the examination, was not fully recorded. Dunning opened the proceedings by reiterating his client’s earlier point that no legal action was involved: the petition did not ask for justice but for the exercise of wisdom. Hutchinson’s and Oliver’s letters and the actions of the Massachusetts House and Council were sufficient basis for judging whether officials should be retained after they had forfeited the confidence of the legislative bodies with which they were to act, and of the people whom they were to govern. No implication was intended that the men should be punished; they might, on the contrary, be rewarded. All the petition asked was that they be removed to some sphere where their merits would be better understood.

Wedderburn then rose, and held the floor for more than an hour while he delivered a diatribe. Mauduit published it almost at once, but took liberties with it. He deleted at least one passage, in which the speaker traced the recent history of Massachusetts, and possibly others. At one point he laundered the text to remove the most brutal sallies; some of them must have been taken down at the time, however, for they were later printed and, even if the wording is inaccurate, must be close to the original. At that point, consequently, we divide the speech into two columns, on the left the laundered version and on the right the more faithful one. Mauduit may have softened other sections as well, for some contemporaries asserted that Wedderburn was scurrilous even by the standards of the time. But we have no further clues to the changes and therefore, faute de mieux, print the remainder from Mauduit’s text. The speech as a whole constitutes the most thorough indictment in print of Franklin’s conduct in the affair of the letters.
Wedderburn’s underlying premise deserves attention. It was that Franklin and his little coterie in Boston were conspiring to subvert the allegiance of the king’s subjects and destroy the peace of the province. This conspiratorial interpretation of politics was widespread not only in America, where grievances were blamed on self-serving officials like Hutchinson and on evil counselors who had the King’s ear, but also and to an equal degree in Britain. Lord Bute had been and still was assailed for conspiring against the constitution, and the King had recently imputed protests from Massachusetts to “the Artifices of a few who seek to create groundless Jealousy and Distrust.” In Wedderburn’s speech the concept of Franklin and his radical friends as a small subversive minority came to full flower. If the ministers shared this concept with the Solicitor General, as they presumably did, it goes far to explain the disastrous British policy adopted later in the year. A government that believed itself opposed by only a few trouble-makers had some grounds for trying to coerce Massachusetts by political means without the troops that its general knew were required.
Wedderburn’s audience, as ready as he to accept the premise of conspiracy and Franklin as the chief conspirator, was delighted with the speech. The mood at the Cockpit, Franklin said later, was like that at a bull-baiting. Privy Councilors chuckled and even laughed aloud as the orator savaged his victim; only Lord North, according to Priestley, behaved with decorum. Franklin betrayed nothing that would add to his enemies’ satisfaction. He was standing near Edward Bancroft, who observed him carefully and years later described what he saw. His “face was directed towards me, and I had a full uninterrupted view of it and his person, during the whole time in which Mr. Wedderburn spoke. The Doctor was dressed in a full dress suit of spotted Manchester velvet, and stood conspicuously erect, without the smallest movement of any part of his body. The muscles of his face had been previously composed, so as to afford a placid tranquil expression of countenance, and he did not suffer the slightest alteration of it to appear during the continuance of the speech in which he was so harshly and improperly treated. In short, to quote the words which he employed concerning himself on another occasion, he kept his ‘countenance as immovable as if his features had been made of wood.’”

Once his ordeal was over and the spectators left, the Privy Council got down to business. Its attitude toward the petition had been clear from the start, and in the circumstances was perhaps inevitable. The petitioners were contending that an officer of the crown could not effectively serve its interests after he had lost the confidence of the people and their representatives. This contention may have been true in practice, but for Whitehall to have admitted it in principle would have opened the door to constitutional chaos. A governor held office at the pleasure of the king, not by consent of the governed. No precedent existed for dismissing one, as Wedderburn pointed out, merely because he had lost his popularity; and establishing such a precedent would have deeply eroded the prerogative. The government, unless it was willing to revise the constitution, had no alternative to ignoring the petitioners’ argument.
This was presumably the reason why Wedderburn also ignored it. He had been “indecently” permitted, Franklin later complained, to wander from the point into a personal attack. But, if that point was not admissible before the Council, the speaker had no more cause to rebut it than the Councilors had to recall him to it; from his and their viewpoint Hutchinson and Oliver needed no defense. All that remained to be done after the speech was to find that the two officials were blameless, and that the scandalous accusations against them were designed to promote sedition. The Council did not single out Franklin for denunciation as Wedderburn had, and did not need to; he shared the guilt of his constituents.
This verdict, however sound its constitutional basis, was arrived at in a way that revealed political myopia. When the Councilors applauded the speech and then threw out the petition, they took a stand that for all their laughter was no laughing matter. By setting the seal of disgrace on the most influential American of the day they hastened, it is safe to assume, his conversion into a rebel; and by branding the grievances of Massachusetts as sedition they left no alternative to coercing the province. Edmund Burke watched the proceedings that Saturday, and slightly more than a year later he passed judgment on the shortsightedness they typified. “A great empire and little minds,” he said, “go ill together.”
 

I. WEDDERBURN’S SPEECH BEFORE THE PRIVY COUNCIL

At the Council Chamber, Saturday, Jan. 29, 1774. Present, Lord President and 35 Lords.
    Mr. Wedderburn.
My Lords,
The case, which now comes before your Lordships, is justly entitled to all that attention, which, from the presence of so great a number of Lords, and of so large an audience, it appears to have excited. It is a question of no less magnitude, than whether the Crown shall ever have it in its power to employ a faithful and steady servant in the administration of a Colony.
In the appointment of Mr. Hutchinson, his Majesty’s choice followed the wishes of his people; and no other man could have been named, in whom so many favourable circumstances concurred to recommend him.
A native of the country, whose ancestors were among its first settlers. A Gentleman, who had for many years presided in their Law Courts; of tried integrity; of confessed abilities; and who had long employed those abilities, in the study of their history and original constitution.
My Lords, if such a man, without their attempting to alledge one single act of misconduct, during the four years, in which he has been Governor, is to be born down by the mere surmises of this Address, it must then become a case of still greater magnitude, and ever be a matter of doubt, whether the Colony shall henceforward pay respect to any authority derived from this country.
A charge of some sort however is now preferred against these Gentlemen by this Address; and the prayer of it is, that his Majesty would punish them by a disgraceful removal.
If they shall appear to have either betrayed the rights of the Crown, or to have invaded the rights of the People, your Lordships doubless will then advise his Majesty no longer to trust his authority with those, who have abused it.
But if no crime is objected to them, no act of misconduct proved, your Lordships will then do the justice to their characters, which every innocent man has a right to expect; and grant them that protection and encouragement, which is due to officers in their station.
My Lords, this is not the place to give any opinion about our public transactions relating to the Colonies, and I shall carefully avoid it. But the whole foundation of this Address rests upon events of five and six years standing; and this makes it necessary to take up the history of them from their first original.
In the beginning of the year 1764,. …
My Lords, After having gone through the history of this people, for the last ten years, and shewn what has been the behaviour of Mr. Hutchinson in all these occurrences, and the very laudable and friendly part he acted on every occasion for the good of the colony; I now come to consider the argument upon that footing, on which my learned friends have chosen to place it.
They have read to your Lordships the Assembly’s address; they have read the letters; and they have read the censures passed on them: and, after praying the removal of his Majesty’s Governor and Lieutenant-Governor, they now tell your Lordships: There is no cause to try—There is no charge—There are no accusers—There are no proofs. They say that the Governor and Lieutenant-Governor are disliked by the Assemby, and they ought to be dismissed, because they have lost the confidence of those who complain against them.
My Lords, This is so very extraordinary a proceeding, that I know of no precedent, except one: but that, I confess, according to the Roman poet’s report, is a case in point.



Nunquam, si quid mihi credis, amavi
Hunc hominem. Sed quo cecidit sub crimine? Quisnam
Delator, Quibus Indicibus? Quo Teste probavit?
Nil horum, Verbosa et grandis epistola venit
A Capreis. Bene habet: nil plus interrogo.

My Lords, The only purport of this important address is, that the Governor and Lieutenant-Governor have lost the confidence of the people, upon account of some papers, which they have voted to be unfriendly to them, and that they have been amongst the chief instruments in introducing a fleet and army into the province. Your Lordships have heard the letters read, and are the best judges of their tendency. I can appeal to your Lordships, that it was not these letters, but their own ill conduct, which made it necessary to order the four regiments. In point of time it was impossible: for in Mr. Hutchinson’s very first letter, it appears, that they had an expectation of troops. And they arrived in three months after. I could appeal too to their own knowledge: for the printed collection of Sir Francis Bernard’s and General Gage’s, &c. letters were before them, which indisputably shew the direct contrary.

But as my learned friends have not attempted to point out the demerits of these letters, I need not enter into the defence of them. To call them only innocent letters, would be greatly to depreciate them. They contain the strongest proofs of Mr. Hutchinson’s good sense, his great moderation, and his sincere regard to the welfare of that his native province. Yet, for these it is, that they tell us he has lost the confidence of the people.
My Lords, There cannot be a more striking instance of the force of truth, than what the Committee, who drew up these papers, exemplify in their conduct. In their second resolution, they acknowledge the high character, in which Mr. Hutchinson stands upon account of his eminent abilities. In the very outset of their address, they acknowledge the good use which he had made of those abilities: for he could not have enjoyed their confidence, as they say he heretofore did, if he had made a bad one. They acknowledge that this confidence subsisted, at least till the time of his being made Governor. Else they could not express their thankfulness to his Majesty as they do, and applaud the appointment of him, as proceeding from the purest motives of rendering his subjects happy.
In the heighth of their ill will therefore to Mr. Hutchinson, truth looks his enemies full in the face, and extorts from them a confession of his merit, even in the very act of accusing him.
But, whatever be the censures, which the Assembly may have been induced to pass on him, I will now give your Lordships a proof of his enjoying the people’s confidence, to the very time of the arrival of these letters.
Every one knows that there are few subjects, in which the people of the colonies have more eagerly interested themselves, than in settling the boundary lines between the several provinces. Some of your Lordships may remember the long hearings which have been held at this Board upon these disputes. Of late, they have taken upon themselves to fix the limits of the King’s charters. An agreement was made between the two Assemblies of New York and Massachusett’s Bay, that they should each appoint their Commissaries, to meet and settle the boundary line between the two provinces. Both of them no doubt looked out for the best men they had for that purpose. But the people of Massachusett’s Bay, after they had chosen their commissaries, still thought that they could more securely trust their interests in their hands, if Mr. Hutchinson would go along with them. To him they had been used to look, as the man, who best knew the history of their first settlements; him they considered as the ablest defender of the province’s rights: and had ever found in him the most zealous affection for their welfare. The party leaders perhaps might have been content to lose to the province any number of acres or a few townships, rather than owe to Mr. Hutchinson the preservation of them. But they did not dare to set their faces against the general sense of the people. The Governor was therefore requested to go with the Commissaries. He did so, and settled for them a much better line, than they had ever expected. And the New York and their own Commissaries both of them acknowledged, that the advantage gained to the province, was chiefly owing to the superior knowledge and abilities of Mr. Hutchinson.
Thus far then the Governor’s character stands fair and unimpeached. Whatever therefore be the foundation of this Address for his removal, it must be something done by him, or known of him, since his return from this service just before the arrival of these letters. Your Lordships will observe, that his enemies don’t attempt to point out a single action, during the four years, in which he has been Governor, as a subject of complaint. The whole of this Address rests upon the foundation of these letters, written before the time, when either of these Gentlemen were possessed of the offices, from which the Assembly now ask their removal. They owe therefore all the ill will which has been raised against them, and the loss of that confidence, which the Assembly themselves acknowledge they had heretofore injoyed, to Dr. Franklin’s good office in sending back these letters to Boston. Dr. Franklin therefore stands in the light of the first mover and prime conductor of this whole contrivance against his Majesty’s two Governors; and having by the help of his own special confidents and party leaders, first made the Assembly his Agents in carrying on his own secret designs, he now appears before your Lordships to give the finishing stroke to the work of his own hands.


How these letters came into the possession of any one but the right owners, is still a mystery for Dr. Franklin to explain. They who know the affectionate regard which the Whatelys had for each other, and the tender concern they felt for the honour of their brother’s memory, as well as their own, can witness the distresses which this occasioned. My Lords, the late Mr. Whately was most scrupulously cautious about his letters. We lived for many years in the strictest intimacy; and in all those years I never saw a single letter written to him. These letters I believe were in his custody at his death. And I as firmly believe, that without fraud, they could not have been got out of the custody of the person whose hands they fell into. His brothers little wanted this additional aggravation to the loss of him. Called upon by their correspondents at Boston; anxious for vindicating their brother’s honour and their own, they enquired; gave to the parties aggrieved all the information in their power; but never accused.
Your Lordships know the train of mischiefs which followed. But wherein had my late worthy friend or his family offended Dr. Franklin, that he should first do so great an injury to the memory of the dead brother, by secreting and sending away his letters: and then, conscious of what he had done, should keep himself concealed, till he had nearly, very nearly occasioned the murder of the other.
After the mischiefs of this concealment had been left for five months to have their full operation, at length comes out a letter, which it is impossible to read without horror; expressive of the coolest and most deliberate malevolence. My Lords, what poetic fiction only had penned for the breast of a cruel African, Dr. Franklin has realized, and transcribed from his own. His too is the language of a Zanga:
  
    “Know then ’twas—I.
    I forg’d the letter—I dispos’d the picture—
    I hated, I despis’d, and I destroy.”
  


  
The letters could not have come to Dr. Franklin by fair means. The writers did not give them to him; nor yet did the deceased correspondent, who from our intimacy would otherwise have told me of it: Nothing then will acquit Dr. Franklin of the charge of obtaining them by fraudulent or corrupt means, for the most malignant of purposes; unless he stole them, from the person who stole them. This argument is irrefragable.
I hope, my lords, you will mark [and brand] the man, for the honour of this country, of Europe, and of mankind. Private correspondence has hitherto been held sacred, in times of the greatest party rage, not only in politics but religion. He has forfeited all the respect of societies and of men. Into what companies will he hereafter go with an unembarrassed face, or the honest intrepidity of virtue. Men will watch him with a jealous eye; they will hide their papers from him, and lock up their escrutoires. He will henceforth esteem it a libel to be called a man of letters; homo trium literarum!
But he not only took away the letters from one brother; but kept himself concealed till he nearly occasioned the murder of the other. It is impossible to read his account, expressive of the coolest and most deliberate malice, without horror. Amidst these tragical events, of one person nearly murdered, of another answerable for the issue, of a worthy governor hurt in his dearest interests, the fate of America in suspense; here is a man, who with the utmost insensibility of remorse, stands up and avows himself the author of all. I can compare it only to Zanga in Dr. Young’s Revenge.
    
      “Know then ’twas—I:
      I forged the letter, I disposed the picture;
      I hated, I despised, and I destroy.”
    

I ask, my Lords, whether the revengeful temper attributed, by poetic fiction only, to the bloody African; is not surpassed by the coolness and apathy of the wily American?


  What are the motives he assigns for this conduct, I shall now more deliberately consider.
  My Lords, if there be any thing held sacred in the intercourse of mankind, it is their private letters of friendship. If there can be any such private letters, those which passed between the late Mr. Whately and Mr. Oliver are such. The friendship between the two families is of thirty years standing, during all that time there has been kept up an intercourse of letters; first with Mr. Whately, the father, and then with the late Mr. Thomas Whately, the son. In the course of this friendship, a variety of good offices have passed between the two families: one of these fell within the period of these letters. Upon Mr. Oliver’s daughter’s coming to England with her husband upon business, they were received at Nonsuch by Mrs. Whately and her sons, as the son and daughter of their old friend and correspondent. And accordingly your Lordships will find, that one part of these letters is to return thanks for the civilities shewn to Mr. and Mrs. Spooner at Nonsuch.
These are the letters which Dr. Franklin treats as public letters, and has thought proper to secrete them for his own private purpose. How he got at them, or in whose hands they were at the time of Mr. Whately’s death, the Doctor has not yet thought proper to tell us. Till he do, he wittingly leaves the world at liberty to conjecture about them as they please, and to reason upon those conjectures. But let the letters have been lodged where they may, from the hour of Mr. Thomas Whately’s death, they became the property of his brother and of the Whately family. Dr. Franklin could not but know this, and that no one had a right to dispose of them but they only. Other receivers of goods dishonourably come by, may plead as a pretence for keeping them, that they don’t know who are the proprietors: In this case there was not the common excuse of ignorance; the Doctor knew whose they were, and yet did not restore them to the right owner. This property is as sacred and as precious to Gentlemen of integrity, as their family plate or jewels are. And no man who knows the Whately’s, will doubt, but that they would much sooner have chosen, that any person should have taken their plate, and sent it to Holland for his avarice, than that he should have secreted the letters of their friends, their brother’s friend, and their father’s friend, and sent them away to Boston to gratify an enemy’s malice.

The reasons assigned for this, are as extraordinary as the transaction itself is: They are public letters, to public persons, on public affairs, and intended to produce public measures. This, my Lords, is the first; and the next reason assigned for publishing them is, because the writers desire that the contents of them should be kept secret.
If these are public letters, I know not what can be reckoned private. If a letter whose first business is to return thanks to an old Lady of seventy, for her civilities at Nonsuch, be not a private letter, it will be necessary that every man should be particularly careful of his papers: for, after this, there never can be wanting a pretence for making them public.
But says the Doctor, “They were written by public officers.” Can then a man in a public station have no private friends? and write no private letters? Will Dr. Franklin avow the principle, that he has a right to make all private letters of your Lordships his own, and to apply them to such uses as will best answer the purposes of party malevolence? Whatever may have been the confidence heretofore placed in him, such a declaration will not surely contribute to increase it.

But they were written to persons in public stations. Just the contrary to this appears to have been the case: Dr. Franklin is too well acquainted with our history, not to know, that Mr. Whately, during both these years, and for two years before and after, was only a private Member of Parliament; and, as Mr. Oliver justly observes in a letter of his, They at Boston could not be supposed to apply to him as having an interest with the Ministers, when they knew that he was all that time voting in opposition to them.
Does then the Doctor mean, that his being a Member of Parliament placed him in a public station? And will he then avow, that a Gentleman’s being in Parliament is ground sufficient for him to make his letters lawful plunder, and to send them to his enemies?
But they were written on public affairs. A very grievous offence! But it is a crime, of which probably we all of us have been guilty, and ought not, surely, for that only, to forfeit the common rights of humanity.
But they were intended to procure public measures. And does not every man, who writes in confidence to his friend upon political subjects, lament any thing which he thinks to be wrong, and wish to have it amended? And is this the crime of so heinous a nature, as to put Mr. Whately’s friends out of the common protection? and to give to Dr. Franklin a right to hang them up to party rage, and to expose them, for what he knew, to the danger of having their houses a second time pull’d down by popular fury.
But the writers of them desired secrecy. True, they did so. And what man is there, who, when he is writing in confidence, does not wish for the same thing? Does not every man say things to a friend, which he would not chuse to have published to other people, and much less to his enemies? Would letters of friendship be letters of friendship, if they contained nothing but such indifferent things as might be said to all the world?
If this is the case at all times with the confidential intercourse of friends, in times of party-violence, there must be a thousand things said in letters, which, though innocent in themselves, either by rival malice or party prejudice, may be turned to a very different construction. These letters themselves have been distorted in this manner; and some expressions in them cannot possibly be understood, without knowing the correspondent letters, to which they refer. And when a factious party had got possession of the Town meetings, and led the Assembly into what resolutions they pleased, and were watching for any pretence to abuse and insult their Governors, is it at all to be wondered, that they did not wish to have the contents of their letters told to their enemies?
When we read in these letters such passages as these: “If there be no necessity for it, I think it would be best it should not be known that this intelligence comes from me.” Or this: “I have wrote with freedom, in confidence of my name’s not being used on the occasion. For though I have wrote nothing but what, in my conscience, I think an American may, upon just principles, advance, and what a servant of the crown ought, upon all proper occasions, to suggest; yet the many prejudices I have to combat with, may render it unfit it should be made public.” Or this of Mr. Hutchinson’s: “I must beg the favour of you to keep secret every thing I write, until we are in a more settled state, for the party here, either by their Agent, or by some of their emissaries in London, have sent them every report or rumour of the contents of letters wrote from hence. I hope we shall see better times both here and in England.” Or this again of Mr. Oliver’s: “I have wrote with freedom; I consider I am writing to a friend; and that I am perfectly safe in opening myself to you.” Upon reading these passages, which are all there are of this kind, a man, whose heart was cast in the common mould of humanity, would have been apt to say: These are letters irregularly obtained: The writers desire that every thing they write should be kept secret: they belong to Mr. Whately, who never injured me: I will therefore return them to the right owner. Dr. Franklin’s reasoning is of a very different cast. After having just before told us: These are public letters, sent to public persons, designed for public purposes, and therefore I have a right to betray them; he now says, these are letters which the writers desire may be kept secret, and therefore I will send them to their enemies. Prepared on both sides for his rival’s overthrow, he makes that an argument for doing him hurt, which any other man would consider as a principal aggravation of the injustice of it.
But, if the desiring secrecy be the proof, and the measure of guilt, what then are we to think of Dr. Franklin’s case? whose whole conduct in this affair has been secret and mysterious? and who, through the whole course of it, has discovered the utmost solicitude to keep it so? My Lords, my accounts say, that when these letters were sent over to Boston, so very desirous was Dr. Franklin of secrecy, that he did not chuse to set his name to the letter which accompanied them. This anonymous letter expressly ordered, that it should be shewn to none but to a junto of six persons. If the Doctor chuse it, I will name the six. The direction of every letter was erased, and strict orders were given, that they should be carefully returned again to London. The manner in which they were brought into the Assembly, all shewed the most earnest desire of concealment. Under these mysterious circumstances have the Assembly passed their censures; and voted this Address to his Majesty against Mr. Hutchinson and Mr. Oliver, upon account of a parcel of letters directed to some-body, they know not whom; and sent from some-body, they know not where. And Dr. Franklin now appears before your Lordships, wrapt up in impenetrable secrecy, to support a charge against his Majesty’s Governor and Lieutenant Governor; and expects that your Lordships should advise the punishing them, upon account of certain letters, which he will not produce, and which he dares not tell how he obtained.
But the Doctor says, he transmitted them to his constituents.
That Dr. Franklin sent these letters to such persons as he thought would in some way or other bring them into the Assembly, may be true. And accordingly, after an alarm of some dreadful discovery, these letters were produced by one single person, pretending to be under an injunction to observe the strictest secrecy, and to suffer no copies to be taken of them. After allowing two or three days for Fame to amplify, and for Party-malice to exaggerate; and after having thereby raised a general prejudice against the Governor; at length another Member tells the Assembly, that he had received from an unknown hand a copy of the letters; and wished to have that copy compared and authenticated with the originals. After this, when they had brought the Council into their measures, they then found their powers enlarged; and that they were at liberty to shew them to any one, provided they did not suffer them to go out of their hands; and the King’s Governor and Lieutenant-Governor were permitted to look upon them only in this opprobrious manner, in order to render the indignity so much the more offensive.
This Dr. Franklin may call transmitting the letters to his constituents; and upon those who know nothing of the course of these proceedings, may easily impose the belief of it: But your Lordships will readily see, and every man who has been an agent very well knows, that this is not what is meant by transmitting to his constituents. My Lords, when an agent means to write to the Assembly, he addresses his letter to the Speaker, to be communicated to the House. And the Doctor knows, that there are many articles in the Journals of this tenor; “A letter from Dr. Franklin to the Speaker, was read.”
But the course taken with these letters was just the reverse of this. The letter which came with them was anonymous; though the hand was well known: too well perhaps known to the selected few, who only were to be allowed the sight of it. Since therefore the Doctor has told us that he transmitted these letters to his constituents, we know now who they are. His constituents, by his own account, must be this particular junto: for to them, and them only, were the letters communicated. Dr. Franklin did not communicate them, as their agent, to the Assembly: For whatever may have been the whispers of this junto, the Assembly, as an Assembly, does not to this day know by whom the letters were sent. And so little do these innocent well-meaning farmers, which compose the bulk of the Assembly, know what they are about, that by the arts of these leaders, they have been brought to vote an Address to his Majesty to dismiss his Governor and Lieutenant-Governor, founded upon certain papers, which they have not named; sent to them from some-body, they know not whom; and originally directed to some-body, they cannot tell where: for, my Lords, my accounts say, that it did not appear to the House that these letters had ever been in London.
I have pointed out to your Lordships, the manner in which this conspiracy against the Governor was conducted, with all its circumstances, as the letters from Boston relate them. And from this account your Lordships will not wonder that I consider Dr. Franklin not so much in the light of an agent for the Assembly’s purpose, as in that of a first mover and prime conductor of it for his own; not as the Assembly’s agent for avenging this dreadful conspiracy of Mr. Hutchinson against his native country; but as the actor and secret spring, by which all the Assembly’s motions were directed: the inventor and first planner of the whole contrivance. He it was that received and sent away Mr. Whately’s letters. By what means he laid his hands on them, he does not say; till he do, he leaves us at liberty to suppose the worst; I would wish to suggest the best. One case only must be excepted; Dr. Franklin will not add another injury, and say to the representative of the Whately family, that they were any of them consenting to the perfidy. And yet, my Lords, nothing but that consent could put him honourably in possession of them, and much less give him a right to apply them to so unwarrantable a purpose.
My Lords, there is no end of this mischief. I have now in my hand an expostulatory letter from a Mr. Roome, not a native of America, but sent from London to Rhode Island, to collect in and sue for large outstanding debts there. This poor man, in a familiar letter to a friend in the same province, expresses a just indignation at the difficulties he met with in executing his trust, from the iniquitous tendency of their laws, and of the proceedings of their courts, to defraud their English creditors; and then gives him an invitation to come and spend some time with him at his country house, and catch perch and be of their fishing party. For this letter, the Assembly brought him under examination, and committed him to prison, because he would not answer to his printed name at the end of one of the letters in this book. Upon this occasion he writes a letter to one of his imployers, with whom he had served his clerkship here in London, expostulating on the cruelty and injustice of the executors suffering their dead brother’s papers to be applied to such a purpose. For he, my Lords, had no conception that any one else could have made this use of letters which did not belong to him. Mr. Roome had heard that the Boston letters had all been sent back again to London; and knew that their Speaker was directed to procure his original letter, in order to their proceeding against him still more severely. The Merchant here came with this letter to a friend of Mr. Whately’s, desiring that he would go with him to Mr. Whately, and join in intreating him, not to send back the letter to their Speaker, which would oblige him, he writes, either to fly the Province, or else to suffer a long imprisonment. My Lords, Mr. Whately’s friend had seen too much of the anguish of mind under which he had been suffering for the five months since this discovery. He knew that it would be giving him another stab to suffer a stranger abruptly to put this letter into his hands; he informed the merchant of the state of the affair, and prevented his going to him.
But what had this poor man done to Dr. Franklin, that his letter should be sent back too? Mr. Hutchinson and Mr. Oliver were public persons, and their letters, according to the Doctor’s new code of morality, may be lawful prize: But Mr. Roome’s is a name we had never heard of. Was he too a man in a public station? His friend, to whom he sent this invitation to come a fishing with him, was he a public person? Could Mr. Roome, when he was writing to New London, imagine that he was writing a letter to be shewn to the King? and to alienate his affections from that loyal people? Did the sailing of the four Regiments to Boston depend upon the intelligence of a man at Narragansett? The writer of this letter could not have a thought of its producing public measures. Surely then the returning of this letter might have been omitted; and this poor man at least might have been spared. But all men, be they in public stations or in private, be they great or small, all are prey that unfortunately fall into Dr. Franklin’s hands: He wantonly and indiscriminately sends back the letters of all; unfeeling of the reflection, which must arise in every other breast, that what is sport to him, may be imprisonment and death to them.
But under all this weight of suspicion, in the full view of all the mischievous train of consequences which have followed from this treachery (for such there must be somewhere, though Dr. Franklin does not chuse to let us know where to fix it) with a whole province set in a flame; with an honest innocent man thrown into jail, and calling on Mr. Whately not to furnish the means of fixing him there; with a worthy family distressed, in the reflections cast on their own character, and in the sufferings brought upon their friends and correspondents; with the memory of one brother greatly injured, and the life of another greatly indangered; with all this weight of suspicion, and with all this train of mischiefs before his eyes, Dr. Franklin’s apathy sets him quite at ease, and he would have us think, that he has done nothing more than what any other Colony Agent would have done. He happened only to be the first Colony Agent who laid his hands on them, and he thought it his duty to transmit them to his constituents.
My Lords, I have the pleasure of knowing several very respectable Gentlemen, who have been Colony Agents, and cannot but feel a little concern at seeing this strange imputation cast on that character. I have heard the sentiments of some of them. Upon being asked, whether, if they had laid their hands upon another Gentleman’s letters, they would have thought it their duty to make a like use of them: My Lords, they received the proposal with horror. One of them said, it was profaning the word Duty to apply it to such a purpose; another, that if he had been their Agent, he would sooner have cut off his right hand than have done such a thing.
My Lords, Dr. Franklin’s mind may have been so possessed with the idea of a Great American Republic, that he may easily slide into the language of the minister of a foreign independent state. A foreign Ambassador when residing here, just before the breaking out of a war, or upon particular occasions, may bribe a villain to steal or betray any state papers; he is under the command of another state, and is not amenable to the laws of the country where he resides; and the secure exemption from punishment may induce a laxer morality.
But Dr. Franklin, whatever he may teach the people at Boston, while he is here at least is a subject; and if a subject injure a subject, he is answerable to the law. And the Court of Chancery will not much attend to his new self-created importance.
But, my Lords, the rank in which Dr. Franklin appears, is not even that of a Province Agent: he moves in a very inferior orbit. An Agent for a province, your Lordships know, is a person chosen by the joint act of the Governor, Council, and Assembly; after which, a commission is issued by the Secretary, under the province seal, appointing him to that office. Such a real Colony Agent, being made by the joint concurrence of all the three branches of the Government, will think it his duty to consult the joint service of all the three; and to contribute all he can to the peace, harmony, and orderly government of the whole; as well as to the general welfare and prosperity of the province. This at least is what I learn from the copy books of two Gentlemen, who at different periods were Agents for this very Colony. But Dr. Franklin’s appointment seems to have been made in direct opposition to all these. Upon a message from the Council to the Assembly, desiring that they would join in the choice of an Agent for the Colony, they came to a resolution, that they will not join with the Honourable Board in the choice of such an Agent; but resolve that they will choose an Agent of their own; and then, that Dr. Franklin should be that Agent. My Lords, the party by whom the Assembly is now directed, did not want a man who should think himself bound in duty to consult for the peace and harmony of the whole government; they had their own private separate views, and they wanted an agent of their own, who should be a willing instrument and instructor in the accomplishing their own separate purposes. Dr. Franklin therefore, your Lordships see, not only moves in a different orbit from that of other Colony Agents, but he gravitates also to a very different center. His great point appears to be to serve the interest of his party; and privately to supply the leaders of it with the necessary intelligence. Wheresoever and howsoever he can lay his hands on them, he thinks it his duty to furnish materials for dissentions; to set at variance the different branches of the Legislature; and to irritate and incense the minds of the King’s subjects against the King’s Governor.
But, says the Doctor, the tendency of these letters was to incense the mother country against her colonies.
There is a certain steadiness which is singularly remarkable in this case. These men are perpetually offering every kind of insult to the English nation. Setting the King’s authority at defiance; treating the parliament as usurpers of an authority not belonging to them, and flatly denying the Supreme Jurisdiction of the British empire: And have been publishing their votes and resolutions for this purpose; and yet now pretend a great concern about these letters, as having a tendency to incense the parent state against the colony. Not content with bidding defiance to our authority, they now offer insult to our understanding: And at the very time while they are flying in the King’s face, would have him turn out his Governor, because he has in the mildest terms intimated his opinion, that they do not pay the reverence, they used to do, to the British authority.
My Lords, we are perpetually told of men’s incensing the mother country against the colonies, of which I have never known a single instance: But we hear nothing of the vast variety of arts, which have been made use of to incense the colonies against the mother country. And in all these arts no one I fear has been a more successful proficient, than the very man, who now stands forth as Mr. Hutchinson’s accuser. My Lords, as he has been pleased in his own letter to avow this accusation, I shall now return the charge, and shew to your Lordships, who it is that is the true incendiary, and who is the great abetter of that faction at Boston, which, in form of a Committee of Correspondence, have been inflaming the whole province against his Majesty’s government.
My Lords, the language of Dr. Franklin’s peculiar correspondents is very well known. For years past they have been boasting of the countenance, which he receives in England, and the encouragement, which he sends over to them at Boston. One of their last boasted advices was: Go on, abstain from violence, but go on; for you have nothing to fear from the government here.
My Lords, from the excess of their zeal, these men are apt sometimes to let out a little too much. In the Boston Gazette of the 20th of September last is a letter, understood at Boston to have been written by Mr. Adams, one of Dr. Franklin’s six constituents, which ends with the following passage. “The late Agent Mr. De Bert in one of his letters wrote, that Lord Hillsborough professed a great regard for the interest of America; and he thought the only thing that could be done to serve us, was to keep the matter of right out of sight. The professed design of that minister it seems was to serve us. But America has not yet thought it wise to agree to his Lordship’s political plan, to wink their liberties out of sight, for the sake of a temporary accommodation. Dr. Franklin, who is perhaps as penetrating a genius as his Lordship, extended his views a little farther. ‘I hope,’ says he, in a letter dated in 1771, ‘the colony Assemblies will show by repeated resolves, that they know their rights, and do not lose sight of them. Our growing importance will ere long compel an acknowledgment of them, and establish and secure them to our posterity.’ And he adds, ‘I purpose to draw up a memorial stating our rights and grievances, and in the name and behalf of the province, protesting particularly against the late innovations. Whether speedy redress is or is not the consequence, I imagine it may be of good use to keep alive our claims, and show that we have not given up the contested points.’ It seems to have been the judgment of this great man, that a state of rights should accompany a complaint of grievances; and that decent and manly protests aginst particular innovations, have the surest tendency to an effectual, if not a speedy removal of them.”
Your Lordships will be pleased to observe the time of Dr. Franklin’s announcing his intention of drawing up for them such a memorial, was in 1771. At the proper season in the next year, there was produced a great work, under these very heads of a State of Rights, and a State of Grievances, and Protests against the new Innovations: But not from the press in London; that would not have answered the purpose. It was to be a memorial in the name and behalf of the province; and therefore was first to be sent thither, and receive the stamp of their authorities. A town meeting therefore was called, and a Committee of Correspondence chosen, to draw up a state of their rights and grievances, and from the form of the resolution it is pretty manifest, that the leaders knew already what the work was to be. After an adjournment the Committee met, and produced this great twelve-penny book, under the very heads of a State of their Rights, and containing a list of their Grievances, with remonstrances sufficiently strong against what they call Innovations. The work was received with the utmost applause, and instantly converted into votes and resolutions of the town of Boston. And doubtless it well deserved it: It is a set of ready drawn heads of a declaration for any one colony in America, or any one distant county in the kingdom, which shall chuse to revolt from the British empire, and say that they will not be governed by the King and Parliament at Westminster. They therefore voted that this report of their Committee of Correspondence should be printed in a pamphlet, and that six hundred copies of them should be disposed of to the select men of the towns of the province, with an inflammatory letter, sounding an alarm of a plan of despotism, with which the Administration (and the Parliament) intended to enslave them; and threatened them with certain and inevitable destruction: And desiring that they would call town-meetings, and send their votes and resolutions upon this book. In 60 or 70 villages or townships such meetings had been held: And all express the highest approbation of this excellent performance. And well they might; for it told them a hundred rights, of which they never had heard before, and a hundred grievances which they never before had felt. Your Lordships see the votes and instructions of these several townships, in the Boston gazettes here before me. They are full of the most extravagant absurdities. Such as the enthusiastic rants of the wildest of my countrymen in Charles the 2d’s days cannot equal. It is impossible to read them to your Lordships: Those of Pembrok and of Marble-head are particularly curious: but I shall take those of the town of Petersham.
“Resolved, That the Parliament of Great-Britain, usurping and exercising a legislative authority over, and extorting an unrighteous revenue from these colonies, is against all divine and human laws. The late appointment of salaries to be paid to our Superior Court Judges, whose creation, pay, and commission, depend on mere will and pleasure, complete a system of bondage equal to any ever before fabricated by the combined efforts of the ingenuity, malice, fraud, and wickedness of man.
Therefore, Resolved, That it is the first and highest social duty of this people, to consider of, and seek ways and means for a speedy redress of these mighty grievances and intolerable wrongs; and that for the obtainment of this end, this people are warranted, by the laws of God and nature, in the use of every rightful art, and energy of Policy, Stratagem, and Force.
Therefore, it is our earnest desire, and we here direct you, to use your utmost influence (as one of the legislative body) to convince the nation of Great-Britain, that the measures that they have meted out to us, will have a direct tendency to destroy both them and us; and petition the King and Parliament of Great-Britain, in the most pathetic and striking manner, to relieve us from our aggravated grievances; but if all this should fail, we recommend it to your consideration, and direct you to move it to the consideration of the honourable Court, whether it would not be best to call in the aid of some Protestant Power or Powers, requesting that they would use their kind and Christian influence, with our mother country, that so we may be relieved, and that brotherly love and harmony may again take place.”
These are the lessons taught in Dr. Franklin’s school of Politics. My Lords, I do not say that Dr. Franklin is the original author of this book. But your Lordships will give me leave to observe, in the first place, that it is not very likely, that any of the Doctor’s scholars at Boston, should attempt to draw up such a state of rights and grievances, when the great man, their master, had given them notice that he should himself set about such a work: and, in the next place, that if the Doctor should not chuse now to filiate the child, yet the time has been when he was not ashamed of it; for, after it had had its operation in America, the Doctor reprinted it here, with a preface of his own, and presented it to his friends.
My Lords, I have said, that sixty or seventy of the townships had already voted their approbation of the book. The evil was catching from town to town (and if the greater part could have been engaged, they would have forced the rest) when the Governor thought it his duty to interpose. He therefore called upon the Assembly to disown these undutiful proceedings. Had he only mentioned the disloyalty and evil tendency of them, they would probably have passed a few resolutions, and have suffered the evil to go on. He was well aware, that the Assembly could easily vote themselves as many privileges as they pleased, but that it was not so easy to prove their right to them. He, therefore, disarmed them of their strength in voting, and put them under the necessity of proving; and there he knew they would fail. By opening the session with that very masterly speech in defence of the British American constitution, he, for a time, stunned the faction, and gave a check to the progress of their Town-Meetings. And though the same men [who] were in the Assembly created a Committee of Correspondence, to write to the Assemblies of the other provinces, yet the spirit of the design languished, and but little more was then done in it.
This, my Lords, is the great and principal ground of their quarrel with Mr. Hutchinson. They want a Governor, who shall know less than themselves, whereas he makes them feel that he knows more. He stopped the train which Dr. Franklin’s constituents had laid, to blow up the province into a flame, which from thence was to have been spread over the other provinces. This was the real provocation: and for this they have been seeking for some ground of accusation against him.
After sifting his whole conduct for the four years, in which he has been Governor, they are not able to point out a single action to find fault with. Their only recourse is to their own surmises of what were the sentiments of his heart five or six years ago. He was, they say, among the instruments in introducing a fleet and army into the province. Have they attempted any proof of this? No. But they fancy it from some letters of his, which do not say a single word of that sort. Is it possible to conceive of a more groundless accusation, or not to see their intent in it?
My Lords, They mean nothing more by this Address, than to fix a stigma on the Governor by the accusation. Their charge, founded upon a pretence of knowing six years ago, what were Mr. Hutchinson’s thoughts, is not really designed for his Majesty in Council. They know that your Lordships will not take an accusation for a proof; nor condemn without evidence. They never desired to be brought to a hearing: and therefore the first instant when your Lordships call for their proofs, they fly off, and say they do not mean this as a charge, or a trial before your Lordships; and they say truly: they meant to bring it before the multitude, and to address the popular prejudices. The mob, they know, need only hear their Governors accused, and they will be sure to condemn. My Lords, they boast at Boston, that they have found this method succeed against their last Governor, and they hope to make it do against this; and by a second precedent to establish their power, and make all future Governors bow to their authority. They wish to erect themselves into a tyranny greater than the Roman: To be able, sitting in their own secret cabal, to dictate for the Assembly, and send away their verbosa et grandis epistola, and get even a virtuous Governor dragged from his seat, and made the sport of a Boston mob.
Having turned out all other Governors, they may at length hope to get one of their own. The letters from Boston, for two years past, have intimated that Dr. Franklin was aiming at Mr. Hutchinson’s government. It was not easy before this to give credit to such surmises: But nothing surely but a too eager attention to an ambition of this sort, could have betrayed a wise man into such a conduct as we have now seen. Whether these surmises are true or not, your Lordships are much the best judges. If they should be true, I hope that Mr. Hutchinson will not meet with the less countenance from your Lordships, for his Rival’s being his accuser. Nor will your Lordships, I trust, from what you have heard, advise the having Mr. Hutchinson displaced, in order to make room for Dr. Franklin as a successor.
With regard to his constituents, the factious leaders at Boston, who make this complaint against their Governor; if the relating of their evil doings be criminal, and tending to alienate his Majesty’s affections, must not the doing of them be much more so? Yet now they ask that his Majesty will gratify and reward them for doing these things; and that he will punish their Governor for relating them, because they are so very bad that it cannot but offend his Majesty to hear of them.
My Lords, if the account, given in these letters, of their proceedings, five years ago, tended to alienate his Majesty’s affections, has their conduct ever since been in any respect more conciliating? Was it to confute or prevent the pernicious effect of these letters, that the good men of Boston have lately held their meetings, appointed their Committees, and with their usual moderation destroyed the cargo of three British ships? If an English Consul, in any part of France or Spain, or rather Algiers or Tripoli, (for European Powers respect the law of nations) had not called this an outrage on his country, he would have deserved punishment. But if a Governor at Boston should presume to whisper to a friend, that he thinks it somewhat more than a moderate exertion of English liberty, to destroy the ships of England, to attack her officers, to plunder their goods, to pull down their houses, or even to burn the King’s ships of war, he ought to be removed; because such a conduct in him has a natural and efficacious tendency to interrupt the harmony between Great-Britain and the colony, which these good subjects are striving by such means to establish.
On the part of Mr. Hutchinson and Mr. Oliver, I am instructed to assure your Lordships, that they feel no spark of resentment, even at the individuals who have done them this injustice. Their private letters breathe nothing but moderation. They are convinced that the people, though misled, are innocent. If the conduct of a few should provoke a just indignation, they would be the most forward, and, I trust, the most efficacious solicitors to avert its effects, and to excuse the men. They love the soil, the constitution, the people of New-England; they look with reverence to this country, and with affection to that. For the sake of the people they wish some faults corrected, anarchy abolished, and government re-established: But these salutary ends they wish to promote by the gentlest means; and the abridging of no liberties, which a people can possibly use to its own advantage. A restraint from self-destruction is the only restraint they desire to be imposed upon New-England.
My Lords, I have said that the letter, which accompanied these in question, was anonymous, and that it was directed to be shown to six persons only.

I am prepared to enter into the proof of this. I call upon Dr. Franklin, for my witness. And I am ready to examine him.
N. B. Dr. Franklin being present, remained silent. But declared by his counsel, that he did not chuse to be examined.

 
II. The Report of the Privy Council Committee
At the Council Chamber Whitehall the 29th. day of January 1774.
  Your Majesty having been pleased by Your Order in Council of the 10th. of last Month, to referr unto this Committee, an address of the House of Representatives of the province of Massachusets Bay complaining of the Conduct of Thomas Hutchinson Esquire Governor, and Andrew Oliver Esquire Lieutenant Governor of that province; and humbly praying that Your Majesty would be pleased to remove the said Thomas Hutchinson Esquire and Andrew Oliver Esquire from their posts in that Government; The Lords of the Committee did in Obedience to Your Majesty’s said Order of Reference, proceed on the 11th. of this Instant to take the petition of the said House of Representatives into Consideration, and were attended by Benjamin Franklin Esquire, Stileing himself agent for the said House of Representatives (and from whom the said petition had been transmitted to the Right Honourable the Earl of Dartmouth One of Your Majesty’s principal Secretaries of State) and likewise by Israel Mauduit Esquire from whom application had been made to this Committee humbly praying on behalf of Your Majesty’s said Governor and Lieutenant Governor, that he might be heard by Counsel in relation to the Address of the House of Representatives of the said Province; and the said Benjamin Franklin Esquire having thereupon prayed, that he might in that Case be heard also by his Counsel at a future Day; The Lords of the Committee did in compliance with the petition of the said Israel Mauduit Esquire and at the Instance of the said Benjamin Franklin Esquire, think proper to appoint a further Day to resume the Consideration of the said petition of the House of Representatives of Massachusets Bay, and to allow Counsel to be heard on both sides thereupon. And their Lordships having been this Day attended by Counsel on both sides accordingly and heard all that they had to offer, and having maturely weighed and considered the whole of the Evidence adduced by the said Benjamin Franklin Esquire, upon which the said House of Representatives did come to the several Resolves, which are the foundation of their said Petition to Your Majesty; The Lords of the Committee take leave to represent to Your Majesty, that the said House of Representatives have by their said petition taken upon themselves to bring a general Charge against Your Majesty’s said Governor and Lieutenant Governor and to complain of their Conduct, “as having a natural and efficacious tendency to interrupt and alienate the affections of Your Majesty from that Your Loyal province, To Destroy that Harmony and good Will between Great Britain and that Colony which every honest Subject would strive to Establish, To Excite the Resentment of the Brittish Administration against that province, To defeat the Endeavours of their Agents and friends to serve them by a fair Representation of their State of facts, To prevent their Humble and repeated petitions from reaching the Ear of Your Majesty or having their Desired Effect; and finally Charging Your Majesty’s said Governor and Lieutenant Governor with having been among the Chief Instruments of introducing a Fleet and an army into that province; to Establish and perpetuate their plans, whereby Your Majesty’s said Governor and Lieutenant Governor have been not only greatly instrumental of Disturbing the peace and Harmony of the Government, and causing unnatural and hateful Discords and animosities between the several parts of Your Majesty’s Extensive Dominions, but are justly chargeable with all that Corruption of Morals, and all that Confusion Misery and Bloodshed, which have been the natural Effects of posting an Army in a Populous Town”; But the Lords of the Committee cannot but express their Astonishment, that a Charge of so serious and extensive a nature against the persons whom the said House of Representatives acknowledge by their said petition to have heretofore had the Confidence and Esteem of the people and to have been advanced by Your Majesty from the purest Motives of rendering Your Subjects happy to the highest places of Trust and Authority in that province, should have no other Evidence to support it but inflammatory and precipitate Resolutions founded only on certain Letters written respectively by them (and all but one before they were appointed to the posts they now hold) in the Years 1767, 1768 and 1769, to a Gentleman then in no Office under the Government, in the course of Familiar Correspondence, and in the Confidence of private Friendship, and which it was said (and it was not denied by Mr. Franklin) were surreptitiously obtained after his Death, and sent over to America, and laid before the Assembly of the Massachusets Bay; and which Letters appear to Us to contain nothing Reprehensible, or Unworthy of the Situation they were in. And We presume that it was from this Impropriety that the Counsel did Disclaim on behalf of the Assembly any Intention of bringing a Criminal Charge against the Governor and Lieutenant Governor; but said that the petition was founded Solely on the Ground of the Governor and Lieutenant Governor being as they alledged, now become obnoxious to the people of the Province; and that it was in this Light only that the said petition [was] presented to Your Majesty; And there being no other Evidence now produced than the said Resolutions and Letters, together with Resolutions of a Similar Import by the Council of the said province founded, as it was said on the same Letters; The Lords of the Committee do agree humbly to Report, as their Opinion to Your Majesty that the said petition is founded upon Resolutions, formed upon False and Erroneous allegations, and that the same is groundless, Vexatious and Scandalous and calculated only for the Seditious Purpose of keeping up a Spirit of Clamour and Discontent in the said province. And the Lords of the Committee do further humbly Report to Your Majesty that nothing has been laid before them, which does or can, in their Opinion in any manner or in any Degree, Impeach the Honour, Integrity or Conduct, of the said Governor or Lieutenant Governor. And their Lordships are humbly of Opinion that the said Petition ought to be Dismissed.
